DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 16, and 17 are objected to because of the following informalities:  
CLAIM 1:
In line 16, after “supplies” insert --a voltage that is equal to an offset voltage combined with-- to more accurately describe the invention as described in paragraph 22 of the specification.
CLAIM 10:
In line 19, after “supplies” insert --a voltage that is equal to an offset voltage combined with-- to more accurately describe the invention as described in paragraph 22 of the specification.
CLAIM 16:
In line 4, replace “the” with --a--.
CLAIM 17:
.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heppenstall (2008/0191779) in view of Uno et al (2013/0049137).
In re Claim 1, Heppenstall teaches a current detection circuit as seen in Figure 1, comprising: 

a detection transistor (3) that has a third main electrode that is connected to the first main electrode, a second control electrode that is connected to the first control electrode (paragraph 22), and a fourth main electrode; 
a voltage-dividing circuit (21) that is connected between the first main electrode and the second main electrode and outputs a divided voltage (voltage at 20) provided by dividing a voltage between the first main electrode and the second main electrode at a predetermined ratio (paragraph 26); 
and a voltage supply circuit (13 and 16) that supplies a voltage that is equal to an offset voltage (inherent to amplifier 16) combined with the divided voltage to the fourth main electrode (paragraphs 23-26).
Heppenstall further teaches that the invention is related to current sensing power MOSFETs that include several thousand transistor cells arranged in in parallel (paragraph 3), but does not specifically teach that the transistors have a vertical structure.
Uno teaches that when implementing a plurality of MOSFETS cells including a power MOSFET QH1 and sense MOSFET QS1 (as seen in Figure 1) on a chip CPH, it is known to implement them as vertical structures (paragraphs 206, 207, and 222-224).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the output and detection transistor as part of a plurality of transistor cells of Heppenstall as vertical structure transistors as taught by Uno, since it would allow the transistors cells to be implemented on a chip and in a way without requiring excessive surface area of the chip.
In re Claim 3, Heppenstall teaches that the transistors 2 and 3 are n-channel as seen in Figure 1.
In re Claim 6, Heppenstall teaches that voltage supply circuit has an amplification circuit 16 as claimed as seen in Figure 1.
In re Claim 8, Heppenstall teaches that the on resistance of the detection transistor is high relative to the output transistor (paragraph 32).
In re Claims 17 and 19, see discussion of claim 1.  Additionally Heppenstall teaches a power terminal 8 and a ground terminal 7, and that the transistors are NMOS transistors with the output transistor having its drain as a first terminal 
In re Claim 18, see discussion of claim 8 above.
Claims 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heppenstall (2008/0191779) in view of Uno et al (2013/0049137) as applied to claim 1 above, and further in view of Williams et al (2012/0187930).  
In re Claims 2, 10, and 12, Heppenstall teaches that that the current detection arrangement comprises two NMOS transistors connected between load 6 and ground 7 as seen in Figure 7.
Heppenstall does not teach that the transistors are arranged in such a way that the output transistor 4 has its source electrode as a second main electrode that is connected to the power source terminal or that it is a PMOS transistor instead of NMOS transistor.
Williams demonstrates as seen in Figure 1 an alternative current detection configuration in which the output transistor 106 and detection transistor 104 are implemented as PMOS transistors in which the output transistor 106 has its drain as a first electrode connected to the output terminal (Vout) and its source as a second electrode connected to the power source terminal (Vbat), wherein the drain 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the output and detection transistor of Heppenstall as PMOS transistors configured as taught by Williams, since Williams teaches that such a configuration can be used interchangeably with that of the one taught by Heppenstall to predictably provide current sensing of a current provided to a load.
In re Claim 11, see discussion of claim 8 above.  Furthermore, see paragraph 24 of Williams.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heppenstall (2008/0191779) in view of Uno et al (2013/0049137) as applied to claim 1 above, and further in view of Williams et al (2012/0187930) and Jin et al (9,425,788).  
In re Claim 7, Heppenstall teaches that that the current detection arrangement comprises two NMOS transistors connected between load 6 and ground 7 as seen in Figure 7.
Heppenstall does not teach that the transistors are arranged in such a way that the output transistor 4 has its source electrode as a second main electrode that 
Williams demonstrates as seen in Figure 1 an alternative current detection configuration in which the output transistor 106 and detection transistor 104 are implemented as PMOS transistors in which the output transistor 106 has its drain as a first electrode connected to the output terminal (Vout) and its source as a second electrode connected to the power source terminal (Vbat), wherein the drain of the sense transistor 104 as a third terminal is connected to the source of 106 as first terminal via the comparator 108.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the output and detection transistor of Heppenstall as PMOS transistors configured as taught by Williams, since Williams teaches that such a configuration can be used interchangeably with that of the one taught by Heppenstall to predictably provide current sensing of a current provided to a load.
Jin teaches that IGBTs can be utilized interchangeably with MOSFETs M1 and Ms of a current sensing arrangement (col 10 lines 9-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the MOSFETs of Heppenstall as modified by Uno and Williams with IGBTs, since Jin teaches that .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heppenstall (2008/0191779) in view of Uno et al (2013/0049137) and Williams et al (2012/0187930) as applied to claim 10 above, and further in view of Jin et al (9,425,788).
In re Claim 13, the teaching of Uno as modified by Uno and Willams has been discussed above, but does not specifically teach that the transistors are implemented as IGBTs.
Jin teaches that IGBTs can be utilized interchangeably with MOSFETs M1 and Ms of a current sensing arrangement (col 10 lines 9-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the MOSFETs of Heppenstall as modified by Uno and Williams with IGBTs, since Jin teaches that they can be utilized interchangeably to serve as transistors in a current sensing configuration.
Allowable Subject Matter
Claims 4, 5, 9, 14-16 and 20 are objected to
In re Claims 4, 5, 9, 14, and 20, the prior art as discussed fails to teach a comparison circuit that turns on/off the operation of the voltage supply circuit (16 and 13 of Heppenstall) based on a comparison of the voltage between the voltage at node 20 of Heppenstall and a predetermined reference voltage.
In re Claims 15 and 16, Heppenstall teaches a control circuit 11 (paragraph 22), a resistance circuit 29 (paragraph 24), and an output circuit (lines from 29 to 31 that output the voltage across 29, paragraph 27).  However the prior discussed above fails to teach a voltage between both terminals of the load resistor 6 is applied between both terminals of the resistance circuit 29.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        7/3/21